Exhibit 10.24

 

EXECUTION COPY

 

 

 

TERM LOAN AGREEMENT

 

Dated as of November 28, 2005

 

by and among

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.,

as Borrower,

 

WACHOVIA CAPITAL MARKETS, LLC,

as Arranger,

 

WACHOVIA INVESTMENT HOLDINGS, LLC,

as Administrative Agent,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

Section 1.1. Definitions

1

 

Section 1.2. General; References to Times

22

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

23

 

 

 

Article II. Credit Facility

23

 

 

 

Section 2.1. Term Loans

23

 

Section 2.2. Rates and Payment of Interest on Loans

24

 

Section 2.3. Number of Interest Periods

25

 

Section 2.4. Repayment of Loans

25

 

Section 2.5. Prepayments

25

 

Section 2.6. Continuation

25

 

Section 2.7. Conversion

26

 

Section 2.8. Notes

26

 

Section 2.9. Extension of Termination Date

26

 

 

 

Article III. Payments, Fees and Other General Provisions

27

 

 

 

Section 3.1. Payments

27

 

Section 3.2. Pro Rata Treatment

27

 

Section 3.3. Sharing of Payments, Etc

28

 

Section 3.4. Several Obligations

28

 

Section 3.5. Minimum Amounts

28

 

Section 3.6. Fees

29

 

Section 3.7. Computations

29

 

Section 3.8. Usury

29

 

Section 3.9. Agreement Regarding Interest and Charges

29

 

Section 3.10. Statements of Account

29

 

Section 3.11. Defaulting Lenders

30

 

Section 3.12. Taxes

30

 

 

 

Article IV. Yield Protection, Etc

32

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

32

 

Section 4.2. Suspension of LIBOR Loans

33

 

Section 4.3. Illegality

33

 

Section 4.4. Compensation

34

 

Section 4.5. Affected Lenders

34

 

Section 4.6. Treatment of Affected Loans

35

 

Section 4.7. Change of Lending Office

35

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

35

 

 

 

Article V. Conditions Precedent

36

 

 

 

Section 5.1. Initial Conditions Precedent

36

 

Section 5.2. Additional Conditions Precedent

38

 

i

--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

38

 

 

 

Section 6.1. Representations and Warranties

38

 

Section 6.2. Survival of Representations and Warranties, Etc

44

 

 

 

Article VII. Affirmative Covenants

44

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

44

 

Section 7.2. Compliance with Applicable Law

45

 

Section 7.3. Maintenance of Property

45

 

Section 7.4. Conduct of Business

45

 

Section 7.5. Insurance

45

 

Section 7.6. Payment of Taxes and Claims

45

 

Section 7.7. Visits and Inspections

46

 

Section 7.8. Use of Proceeds

46

 

Section 7.9. Environmental Matters

46

 

Section 7.10. Books and Records

47

 

Section 7.11. Further Assurances

47

 

Section 7.12. New Subsidiaries/Guarantors

47

 

Section 7.13. REIT Status

48

 

Section 7.14. Exchange Listing

48

 

Section 7.15. Amendment to Revolving Credit Agreement

48

 

 

 

Article VIII. Information

49

 

 

 

Section 8.1. Quarterly Financial Statements

49

 

Section 8.2. Year-End Statements

49

 

Section 8.3. Compliance Certificate

50

 

Section 8.4. Other Information

50

 

Section 8.5. Delivery of Documents

52

 

 

 

Article IX. Negative Covenants

53

 

 

 

Section 9.1. Financial Covenants

53

 

Section 9.2. Restricted Payments

54

 

Section 9.3. Certain Permitted Investments

55

 

Section 9.4. Liens; Negative Pledges; Other Matters

55

 

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements

56

 

Section 9.6. Fiscal Year

57

 

Section 9.7. Modifications to PMCC Documents; Limitations on Modifications to
Loan Documents

57

 

Section 9.8. Modifications of Organizational Documents

57

 

Section 9.9. Transactions with Affiliates

57

 

Section 9.10. ERISA Exemptions

58

 

 

 

Article X. Default

58

 

 

 

Section 10.1. Events of Default

58

 

Section 10.2. Remedies Upon Event of Default

61

 

Section 10.3. Remedies Upon Default

62

 

Section 10.4. Allocation of Payments

62

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.5. Performance by Agent

63

 

Section 10.6. Rights Cumulative

63

 

 

 

Article XI. The Agent

63

 

 

 

Section 11.1. Authorization and Action

63

 

Section 11.2. Agent’s Reliance, Etc

64

 

Section 11.3. Notice of Defaults

65

 

Section 11.4. Wachovia as Lender

65

 

Section 11.5. Approvals of Lenders

65

 

Section 11.6. Lender Credit Decision, Etc

66

 

Section 11.7. Indemnification of Agent

67

 

Section 11.8. Successor Agent

67

 

Section 11.9. Titled Agents

68

 

 

 

Article XII. Miscellaneous

68

 

 

 

Section 12.1. Notices

68

 

Section 12.2. Expenses

69

 

Section 12.3. Setoff

70

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

70

 

Section 12.5. Successors and Assigns

71

 

Section 12.6. Amendments

74

 

Section 12.7. Nonliability of Agent and Lenders

75

 

Section 12.8. Confidentiality

75

 

Section 12.9. Indemnification

76

 

Section 12.10. Termination; Survival

78

 

Section 12.11. Severability of Provisions

78

 

Section 12.12. GOVERNING LAW

78

 

Section 12.13. Patriot Act

78

 

Section 12.14. Counterparts

79

 

Section 12.15. Obligations with Respect to Loan Parties

79

 

Section 12.16. Limitation of Liability

79

 

Section 12.17. Entire Agreement

79

 

Section 12.18. Construction

79

 

SCHEDULE 1.1(A)

List of Loan Parties

 

SCHEDULE 6.1.(b)

Ownership Structure

 

SCHEDULE 6.1.(f)

Title to Properties; Liens

 

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

 

SCHEDULE 6.1.(h)

Litigation

 

SCHEDULE 6.1.(w)

Eligible Properties

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

 

EXHIBIT B

Form of Notice of Continuation

 

EXHIBIT C

Form of Notice of Conversion

 

EXHIBIT D

Form of Note

 

EXHIBIT E

Form of Opinion of Counsel

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of Compliance Certificate

 

EXHIBIT G

Form of Guaranty

 

EXHIBIT H

Form of Notice of Borrowing

 

 

iv

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of November 28, 2005 by and
among HERITAGE PROPERTY INVESTMENT TRUST, INC., a corporation formed under the
laws of the State of Maryland (the “Borrower”), WACHOVIA CAPITAL MARKETS, LLC,
as Arranger (the “Arranger”), WACHOVIA INVESTMENT HOLDINGS, LLC, as Agent, and
each of the financial institutions initially a signatory hereto together with
their assignees pursuant to Section 12.5.(d).

 

WHEREAS, the Lenders desire to make terms loans to the Borrower in an aggregate
principal amount of up to $100,000,000, on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 


ARTICLE I. DEFINITIONS


 


SECTION 1.1.  DEFINITIONS.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“Adjusted Combined Total Asset Value” means Combined Total Asset Value
determined exclusive of assets that are owned by Excluded Subsidiaries or
Unconsolidated Affiliates.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control

 

--------------------------------------------------------------------------------


 

with”) means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or otherwise.  The Affiliates
of a Person shall include any officer or director of such Person.  In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Agent” means Wachovia Investment Holdings, LLC, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in  the table set forth below (each a “Level”).  Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs.  During any period that the
Borrower has received Credit Ratings that are not equivalent, the Applicable
Margin shall be determined by the higher of such two Credit Ratings.  During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating.  During any period for which the Borrower has received a Credit Rating
from neither Rating Agency, then the Applicable Margin shall be determined based
on Level 5.

 

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

A-/A3

 

0.55

%

0.0

%

2

 

BBB+/Baa1

 

0.60

%

0.0

%

3

 

BBB/Baa2

 

0.70

%

0.0

%

4

 

BBB-/Baa3

 

0.80

%

0.0

%

5

 

< BBB-/Baa3

 

1.15

%

0.25

%

 

“Arranger” means Wachovia Capital Markets, LLC, together with its successors and
permitted assigns.

 

“Assignee” has the meaning given that term in Section 12.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A or such other form reasonably acceptable to the Agent, such Lender
and such Assignee.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a

 

2

--------------------------------------------------------------------------------


 

reference rate used by the Lender acting as the Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged by the Lender acting as the Agent or any other Lender on any extension
of credit to any debtor.

 

“Base Rate Loan” means a Term Loan bearing interest at a rate based on the Base
Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Bradley OP” means Bradley Operating Limited Partnership, a Delaware limited
partnership.

 

“Bradley OP Note Indenture” means, collectively, the Indenture dated as of
November 24, 1997 between the Bradley OP and LaSalle National Bank, as Trustee
(the “Trustee”), together with the Supplemental Indenture No. 1 dated as of
November 24, 1997 pursuant to which the Bradley OP issued $100,000,000 7.0%
Notes due 2004, the Supplemental Indenture No. 2 dated as of January 28, 1998
pursuant to which the Bradley OP issued $100,000,000 7.2% Notes due 2008 and the
Supplemental Indenture No. 3 dated as of March 10, 2000 pursuant to which the
Bradley OP issued $75,000,000 8.875% Notes due 2006.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Borrower and its
Subsidiaries and a proportionate share of all Properties of all Unconsolidated
Affiliates.

 

“Capitalization Rate” means 8.50%.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

3

--------------------------------------------------------------------------------


 

“Combined” means with reference to any term defined or used herein, that term as
applied to the accounts of all or a portion of the Combined Group combined in
accordance with GAAP.

 

“Combined Adjusted EBITDA” means, for any given period, (a) the EBITDA of the
Combined Group determined on a Combined basis for such period, minus (b) Capital
Reserves for such period.

 

“Combined Group” means the Borrower, the Operating Partnerships and each other
Subsidiary of the Borrower or either of the Operating Partnerships, from time to
time in existence, and shall include, as the context requires, Unconsolidated
Affiliates of the Borrower.

 

“Combined Secured Indebtedness” means, with respect to a Person as of any given
date, the aggregate principal amount of all Indebtedness of such Person
outstanding at such date and that is secured in any manner by any Lien, and in
the case of the Borrower, shall include (without duplication) the Borrower’s pro
rata share of the Combined Secured Indebtedness of its Unconsolidated
Affiliates.

 

“Combined Secured Recourse Indebtedness” means all Combined Secured Indebtedness
that is not Nonrecourse Indebtedness.

 

“Combined Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Combined Group, plus (b) accumulated depreciation and
amortization, minus (c) the following (to the extent reflected in determining
stockholders’ equity of the Combined Group): (i) the amount of any write-up in
the book value of any assets contained in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (ii) all amounts appearing on the assets side of any such balance
sheet for assets which would be classified as intangible assets under GAAP, all
determined on a Combined basis.

 

“Combined Total Asset Value” means the sum of all of the following of the
Combined Group determined on a Combined basis in accordance with GAAP applied on
a consistent basis: (a) cash, cash equivalents and marketable securities, plus
(b) with respect to each Property owned by the Borrower or any Subsidiary for
two or more fiscal quarters (other than a Development Property or Unimproved
Land), the quotient of (i) Net Operating Income attributable to such Property
for the period of two consecutive prior fiscal quarters most recently ended
times 2, divided by (ii) the Capitalization Rate, plus (c) the GAAP book value
of Properties acquired during the most recent period of two consecutive fiscal
quarters, plus (d) Construction-in-Process until the earlier of the (i) one year
anniversary date of project completion or (ii) the fiscal quarter after a
Property achieves an Occupancy Rate of 80%, plus (e) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes.  The
Borrower’s pro rata share of assets held by Unconsolidated Affiliates (excluding
assets of the type described in the immediately preceding clause (a)) will be
included in Combined Total Asset Value calculations consistent with the above
described treatment for wholly owned assets.  For purposes of determining
Combined Total Asset Value, Net Operating Income from Properties acquired or
disposed of by the Borrower, any Subsidiary or any

 

4

--------------------------------------------------------------------------------


 

Unconsolidated Affiliate during the immediately preceding period of two
consecutive fiscal quarters of the Borrower shall be excluded.

 

“Combined Total Indebtedness” means all Indebtedness of the Combined Group
determined on a Combined basis and in the case of the Borrower, shall include
(without duplication) the Borrower’s pro rata share of the Indebtedness of its
Unconsolidated Affiliates.

 

“Combined Unsecured Indebtedness” means Indebtedness which is not Combined
Secured Indebtedness.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make  Term
Loans to the Borrower pursuant to Section 2.1. in an amount up to, but not
exceeding, the amount set forth for such Lender on its signature page hereto as
such Lender’s “Commitment Amount” or as set forth in the applicable Assignment
and Acceptance Agreement, as the same may be reduced from time to time as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.  The amount of a Lender’s Commitment shall be
reduced by the principal amount of each Term Loan made by such Lender.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage, of (x) the aggregate outstanding principal amount of such Lender’s
Term Loans to (y) the aggregate outstanding principal amount of all Term Loans.

 

“Commitment Termination Date” means August 28, 2006, or any earlier date on
which the Commitments are terminated in accordance with Article X.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs (but exclusive of improvements to be paid by tenants or
parties other than the Borrower or its Subsidiaries)), as reasonably determined
by the Borrower in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

5

--------------------------------------------------------------------------------


 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Term
Loan of one Type into a Term Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making of any Loan, and
(b) the Conversion or Continuation of a Loan.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning given that term in Section 3.11.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include any Lender).

 

“Development Property” means a Property under development at the date of
determination that has not achieved an Occupancy Rate of at least 80%, or on
which the improvements (other than tenant improvements on unoccupied space)
related to the development of such Property have not been completed. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 12 months shall cease to constitute a Development

 

6

--------------------------------------------------------------------------------


 

Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in the determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or non-recurring gains and losses; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA
shall be adjusted to remove any impact from amortization of intangibles pursuant
to Statement of Financial Accounting Standards number 141.

 

“Effective Date” means the later of: (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is, at the time of determination: (i) 
a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  Notwithstanding the foregoing, while
an Event of Default under subsection (a), (b), (e), (f) or (g) of Section 10.1.
exists, “Eligible Assignee” shall mean any Person that is not an individual.

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as (i) a retail property or
(ii) an office property; (b) such Property is owned, or leased under a Ground
Lease, by the Borrower and/or a Guarantor; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types referred to in clauses (a) through
(e) of the definition of Permitted Liens) or a Negative Pledge; (d) if such
Property is owned or leased by a Guarantor (i) none of the Borrower’s direct or
indirect ownership interest in such Guarantor is subject to any Lien (other than
Permitted Liens of the types referred to in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Guarantor, as
applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except

 

7

--------------------------------------------------------------------------------


 

for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Combined Secured Indebtedness of such
Subsidiary and (b) which is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (i) any document, instrument or agreement evidencing
such Combined Secured Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s

 

8

--------------------------------------------------------------------------------


 

organizational documents as a condition to the extension of such Combined
Secured Indebtedness.

 

“Extension Option” has the meaning given that term in Section 2.9.

 

“Extension Request” has the meaning given that term in Section 2.9.

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Facility Fee

 

1

 

A-/A3

 

0.125

%

2

 

BBB+/Baa1

 

0.150

%

3

 

BBB/Baa2

 

0.150

%

4

 

BBB-/Baa3

 

0.200

%

5

 

< BBB-/Baa3

 

0.250

%

 

As of the Agreement Date, and thereafter until any change in the Level as
provided in the definition of “Applicable Margin”, the Facility Fee equals
0.200%.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or the NASDAQ National Market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Combined Group determined on a Combined basis for such period, (b) all regularly
scheduled principal payments made with respect to Combined Total Indebtedness
during such period, other than any

 

9

--------------------------------------------------------------------------------


 

balloon, bullet or similar principal payment which repays such Indebtedness in
full, and (c) all Preferred Dividends paid during such period.  The Borrower’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates of the Borrower
shall be included in determinations of Fixed Charges.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures.  Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantor” means the Operating Partnerships and any other Person that is or
becomes a party to the Guaranty as a “Guarantor.”

 

10

--------------------------------------------------------------------------------


 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit G.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Heritage OP” means Heritage Property Investment Limited Partnership, a Delaware
limited partnership.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of any letters of credit or acceptances
(whether or not the same have been

 

11

--------------------------------------------------------------------------------


 

presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock) at the option of such Person); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person).  All Loans
shall constitute Indebtedness of the Borrower.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(r).

 

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Combined Group, including capitalized interest not
funded under a construction loan interest reserve account, determined on a
Combined basis in accordance with GAAP for such period, plus (b) the Borrower’s
pro rata share of Interest Expense of Unconsolidated Affiliates for such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2 or 3 months thereafter, as the
Borrower may select in the request for the Term Loans given pursuant to
Section 5.1.(a)(xii), Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month.  Notwithstanding
the foregoing: (a) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

12

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates. If for any reason none of the foregoing rates is available,
LIBOR shall be, for any Interest Period, the rate per annum reasonably
determined by the Agent as the rate of interest at which Dollar deposits in the
approximate amount of the LIBOR Loan would be offered by the Lender then acting
as the Agent to major banks in the London interbank Eurodollar market at their
request at or about 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.

 

13

--------------------------------------------------------------------------------


 

“LIBOR Loan” means a Term Loan bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Term Loan.

 

“Loan Documents” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

 

“Loan Party” means the Borrower, each Guarantor and each other Person who
pledges any collateral security to secure all or a portion of the Obligations. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Term Loans are scheduled to be due and
payable in full.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability

 

14

--------------------------------------------------------------------------------


 

of any of the Loan Documents or (d) the rights and remedies of the Lenders and
the Agent under any of the Loan Documents.

 

“Material Subsidiary” means any Subsidiary to which more than 5.0% of Adjusted
Combined Total Asset Value is attributable on an individual basis.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document and the
Revolving Credit Agreement) which prohibits or purports to prohibit the creation
or assumption of any Lien on such asset as security for Indebtedness of the
Person owning such asset or any other Person; provided, however, that an
agreement that conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to (a) the sum of the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes and insurance); provided that there shall
be deducted from such amount (to the extent not duplicative of a deduction
already taken in the calculation of Net Operating Income), on a pro rata basis
for such period, management expenses computed at an annual rate equal to the
greater of (i) an imputed management fee in the amount of 3% of the annualized
gross revenue of such Property or (ii) the annualized amount of management fees
actually incurred with respect to such Property.  The Borrower may perform the
preceding calculation on an aggregate basis for all such Properties wherever the
context would appropriately permit or warrant the use of an aggregate
calculation.

 

15

--------------------------------------------------------------------------------


 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, fraudulent conveyance, intentional misrepresentation,
misappropriation of funds or other property, misapplication of funds (including
without limitation rents, profits, tenant deposits or insurance or condemnation
proceeds), mismanagement or waste, tax, ERISA, environmental and other
regulatory law indemnities, nonpayment of utilities, operations and maintenance
expenses and obligations secured by statutory liens, failure to comply with
legal requirements necessary to maintain the tax-exemption on the interest on
such Indebtedness (if applicable), failure to insure or failure to pay transfer
fees and charges due the lender in connection with any sale or other transfer of
the Property subject to such Indebtedness and any fees and expenses (and
interest thereon) of the holder of such Indebtedness in connection with the
enforcement of such recourse obligations (but not exceptions relating to
bankruptcy, insolvency, receivership or other similar events)) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or (b) if such Person is a Single Asset Entity, any Indebtedness
for borrowed money of such Person.  Indebtedness of the Borrower and the
Operating Partnerships under the PMCC Loan Agreement and the PMCC Indemnity
shall constitute Nonrecourse Indebtedness.

 

“Note” has the meaning given that term in Section  2.8.

 

“Notice of Borrowing” means a notice in the form of Exhibit H to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Term Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit B to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

 

16

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into (subject to concessions offered in connection
with the management of such Property) pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage units of such Property.  For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower’s report
on Form 10-Q or Form 10-K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor).  As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off-Balance Sheet Arrangements, Securities Act Release
No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229
and 249).

 

“Operating Partnership” means the Bradley OP or the Heritage OP.

 

“Participant” has the meaning given that term in Section 12.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or such

 

17

--------------------------------------------------------------------------------


 

Guarantor; (g) Liens in existence as of the Agreement Date and set forth in
Part II of Schedule 6.1.(f); and (h) Liens securing judgments that do not
otherwise give rise to a Default or Event of Default.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“PMCC Indemnity” means the Indemnity and Guaranty Agreement dated as of
September 18, 2000 by the Borrower in favor of Prudential Mortgage Capital
Company, LLC.

 

“PMCC Loan Agreement” means the Loan Agreement dated as of September 18, 2000
between Heritage SPE LLC and Prudential Mortgage Capital Company, LLC.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

18

--------------------------------------------------------------------------------


 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located (i) in a state of the United
States of America or the District of Columbia or (ii) outside the United States
of America and the District of Columbia but only to the extent that the value of
all such Properties does not exceed 10% of Combined Total Asset Value at any
time.

 

“Rating Agencies” means S&P and Moody’s.

 

“Register” has the meaning given that term in Section 12.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“REIT Note Indentures” means, collectively, (a) the Indenture dated as of
April 1, 2004 between the Borrower and the Trustee, pursuant to which the
Borrower issued $200,000,000 5.125% Notes due 2014 and (b) the Indenture dated
as of October 15, 2004 between the Borrower and the Trustee, pursuant to which
the Borrower issued $150,000,000 4.5% Notes due 2009.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Term Loans (not held by Defaulting Lenders who are not entitled to
vote).  Commitments and Term Loans held by Defaulting Lenders shall be
disregarded when determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer or senior finance officer
of the Borrower or such Subsidiary.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of an identical or junior class to

 

19

--------------------------------------------------------------------------------


 

the holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of the Borrower or any Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower or any Subsidiary now or hereafter outstanding.

 

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
March 29, 2005 among the Borrower, each of the financial institutions party
thereto as “Lenders”, Wachovia Bank, National Association, as Agent, and the
other parties thereto.

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Filing” has the meaning given that term in Section 8.4.(b).

 

“Senior Note Indentures” means, collectively, (a) each of the REIT Note
Indentures and (b) the Bradley OP Note Indenture.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.

 

“Significant Subsidiary” means a Subsidiary to which more than $25,000,000 of
Combined Total Asset Value is attributable.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

20

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.

 

“Termination Date” means August 28, 2006, or such later date to which the
Termination Date may be extended pursuant to Section 2.9.

 

“Titled Agent” means the Arranger and any documentation agent, syndication
agent, or other Person awarded a similar honorific title in connection with the
Term Loan, together with their respective successors and permitted assigns.

 

“Trustee” has the meaning given that term in the definition of “Bradley OP Note
Indenture”.

 

“Type” with respect to any Term Loan, refers to whether such Loan is a LIBOR
Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, (a) Unencumbered NOI for such
period, minus (b) Capital Reserves for all Eligible Properties for such period.

 

“Unencumbered NOI” means, for any period, NOI from all Eligible Properties.  For
purposes of this definition, to the extent the NOI attributable to Eligible
Properties that are developed as office properties would exceed 5.0% of
Unencumbered NOI, such excess shall be excluded.

 

“Unencumbered Asset Value” means (a) the Unencumbered NOI (excluding NOI
attributable to Development Properties) for the period of two consecutive fiscal
quarters most recently ended times 2 divided by the Capitalization Rate, plus
(b) the GAAP book value of all

 

21

--------------------------------------------------------------------------------


 

Properties acquired during the period of two consecutive fiscal quarters most
recently ended which Properties are not subject to any Lien (other than
Permitted Liens of the types referred to in clauses (a) through (e) of the
definition of Permitted Liens) or any Negative Pledge, plus (c) the GAAP book
value of Development Properties not subject to any Lien (other than Permitted
Liens of the types referred to in clauses (a) through (e) of the definition of
Permitted Liens) or any Negative Pledge, until the earlier of (i) the one year
anniversary date of project completion or (ii) the second quarter after the
project achieves an Occupancy Rate of 80%.  For purposes of this definition, to
the extent the Unencumbered Asset Value attributable to
(a) Construction-In-Process would exceed 10% of the Unencumbered Asset Value,
such excess shall be excluded, and (b) Properties owned by Subsidiaries that are
not Wholly Owned Subsidiaries (other than the Bradley OP (and Wholly Owned
Subsidiaries of the Bradley OP) so long as the Borrower owns at least 66-2/3% of
the Equity Interests issued by the Bradley OP) would exceed 10% of the
Unencumbered Asset Value, such excess shall be excluded.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Combined Group attributable to Combined Unsecured Indebtedness of the
Combined Group for such period.

 

“Wachovia” means Wachovia Investment Holdings, LLC, together with its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the voting equity securities (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

Section 1.2.  General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to

 

22

--------------------------------------------------------------------------------


 

preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Charlotte, North
Carolina time.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Borrower’s compliance with any financial covenant contained
in any of the Loan Documents, only the Borrower’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary
(other than the Bradley OP (and Wholly Owned Subsidiaries of the Bradley OP) so
long as the Borrower owns at least 66-2/3% of the Equity Interests issued by the
Bradley OP) shall be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Term Loans.

 

(a)           Generally.  Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Commitment Termination Date,
each Lender severally and not jointly agrees to make Term Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment.  The Borrower may request
only two borrowings of Term Loans, one in an aggregate principal amount of
$50,000,000 or more to made on the Effective Date, and the other in an aggregate
principal amount equal to the remaining Commitments to be made after the
Effective Date but before the Commitment Termination Date.  The Borrower may not
reborrow any portion of the Term Loans once repaid.

 

23

--------------------------------------------------------------------------------


 

(b)           Requesting Term Loans.  The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing of each borrowing of Term Loans.  Each Notice
of Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the case
of LIBOR Loans, on the date three Business Days prior to the proposed date of
such borrowing and (ii) in the case of Base Rate Loans, on the date one Business
Day prior to the proposed date of such borrowing.  The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by the Agent.  Each Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.

 

(c)           Disbursements of Term Loan Proceeds.  No later than 1:00 p.m. on
the date specified in the Notice of Borrowing, each Lender will make available
for the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Term Loan to be made
by such Lender.  With respect to Term Loans to be made after the Effective Date,
unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Term Loan to be made by such Lender on such date, the Agent may assume
that such Lender will make the proceeds of such Term Loan available to the Agent
on the date of the requested borrowing as set forth in the Notice of Borrowing
and the Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Term Loan to be
provided by such Lender.  Subject to satisfaction of the applicable conditions
set forth in Article V. for such borrowing, the Agent will make the proceeds of
such borrowing available to the Borrower no later than 2:00 p.m. on the date and
at the account specified by the Borrower in such Notice of Borrowing.

 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)                                Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
the Term Loans made by such Lender for the period from and including the date of
the making of such Loan to but excluding the date such Loan shall be paid in
full, at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin plus the
Facility Fee; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus (x) to the extent such
period occurs on or before May 28, 2006, 0.90% and (y) to the extent such period
occurs after such date, the Applicable Margin plus the Facility Fee.

 

Notwithstanding the forgoing, overdue principal and (to the extent permitted by
Applicable Law) interest on the Loans and all other overdue amounts payable
hereunder or under any of the other Loan Documents shall bear interest at a rate
per annum equal to the Post-Default Rate until such amount shall be paid in full
(after as well as before judgment).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan, in arrears
on the last day of each Interest Period therefor, and

 

24

--------------------------------------------------------------------------------


 

(iii) in the case of any Loan, in arrears upon the payment, prepayment or
Continuation thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid, Continued or Converted). 
Interest payable pursuant to Section 2.2.(a) at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 


SECTION 2.3.  NUMBER OF INTEREST PERIODS.


 

There may be no more than 4 different Interest Periods for LIBOR Loans
outstanding at the same time.

 


SECTION 2.4.  REPAYMENT OF LOANS.


 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Termination Date.

 


SECTION 2.5.  PREPAYMENTS.


 

Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty.  The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Term Loan.

 


SECTION 2.6.  CONTINUATION.


 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.7. or the Borrower’s failure to
comply with any of the terms of such Section.

 

25

--------------------------------------------------------------------------------


 


SECTION 2.7.  CONVERSION.


 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 


SECTION 2.8.  NOTES.

 

(a)           Notes.  The Term Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit D (each a “Note”), payable to the order of
such Lender in a principal amount equal to the amount of its Commitment.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Term Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that the Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

 


SECTION 2.9.  EXTENSION OF TERMINATION DATE.

 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date to August 28, 2008 (the “Extension Option”).  The Borrower may
only exercise the Extension

 

26

--------------------------------------------------------------------------------


 

Option by executing and delivering to the Agent at least 45 days but not more
than 90 days prior to the current Termination Date, a written request for such
extension (an “Extension Request”).  The Agent shall forward to each Lender a
copy of the Extension Request delivered to the Agent promptly upon receipt
thereof.  Subject to satisfaction of the following conditions, the Termination
Date shall be extended for two years effective upon receipt of the Extension
Request and payment of the fee referred to in the following clause (b):
(a) immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents,
(b) the Borrower shall have paid the Fees payable under Section 3.6. and (c) the
Borrower shall have complied with the requirements of Section 7.12.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 


SECTION 3.1.  PAYMENTS.


 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 10.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

 


SECTION 3.2.  PRO RATA TREATMENT.


 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1. shall be made from the Lenders pro rata according to
the amounts of their respective Commitments; (b) each payment or prepayment of
principal of Term Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by them; (c) each payment of interest on Term Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; and

 

27

--------------------------------------------------------------------------------


 

(d) the Conversion and Continuation of Term Loans of a particular Type (other
than Conversions provided for by Section 4.6.) shall be made pro rata among the
Lenders according to the amounts of their respective Term Loans and the then
current Interest Period for each Lender’s portion of each Term Loan of such Type
shall be coterminous.

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.


 

If a Lender shall obtain payment of any principal of, or interest on, any Term
Loan made by it to the Borrower under this Agreement, or shall obtain payment on
any other Obligation owing by the Borrower or a Loan Party through the exercise
of any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 


SECTION 3.4.  SEVERAL OBLIGATIONS.


 

No Lender shall be responsible for the failure of any other Lender to make a
Term Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Term Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make a Term Loan or to perform any
other obligation to be made or performed by such other Lender.

 


SECTION 3.5.  MINIMUM AMOUNTS.


 

(a)           Borrowings and Conversions.  Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  LIBOR Loans, and Conversions thereof, shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Term Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).

 

28

--------------------------------------------------------------------------------


 


SECTION 3.6.  FEES.


 

The Borrower agrees to pay the administrative and other fees of the Agent as may
be agreed to in writing by the Borrower and the Agent from time to time.

 


SECTION 3.7.  COMPUTATIONS.


 

Unless otherwise expressly set forth herein, any accrued interest on any Loan or
any other Obligations due hereunder shall be computed on the basis of a year of
365 or 366 days (as applicable) and the actual number of days elapsed; provided,
however, any accrued interest on any LIBOR Loan shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 


SECTION 3.8.  USURY.


 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.9.  AGREEMENT REGARDING INTEREST AND CHARGES.


 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, extension
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by the Agent or any Lender to third parties or for damages
incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 


SECTION 3.10.  STATEMENTS OF ACCOUNT.


 

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower

 

29

--------------------------------------------------------------------------------


 

absent manifest error.  The failure of the Agent to deliver such a statement of
accounts shall not relieve or discharge the Borrower from any of its obligations
hereunder.

 


SECTION 3.11.  DEFAULTING LENDERS.


 

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two Business Days after notice from the Agent, then,
in addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Requisite Lenders, shall be suspended
during the pendency of such failure or refusal.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Term Loans
shall not be paid to such Defaulting Lender and shall be held uninvested by the
Agent and paid to such Defaulting Lender upon such Defaulting Lender’s curing of
its default.

 


SECTION 3.12.  TAXES.


 

(a)                                  Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes imposed
on or measured by any Lender’s assets, net income, receipts or branch profits,
(iii) any taxes (other than withholding taxes) with respect to the Agent or a
Lender that would not be imposed but for a connection between the Agent or such
Lender and the jurisdiction imposing such taxes (other than a connection arising
solely by virtue of the activities of the Agent or such Lender pursuant to or in
respect of this Agreement or any other Loan Document), and (iv) any taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges to
the extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges or required by the
immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non-excluded items being collectively called
“Taxes”).  If any

 

30

--------------------------------------------------------------------------------


 

withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

 

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)                                  Tax Forms.  Prior to the date that any
Foreign Lender becomes a party hereto, such Foreign Lender shall deliver to the
Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Foreign Lender establishing that payments to
it hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax imposed under the Internal Revenue Code.  Each such Foreign Lender shall, to
the extent it may lawfully do so, (x) deliver further copies of such forms or
other appropriate certifications on or before the date that any such forms
expire or become obsolete and after the occurrence of any event requiring a
change in the most recent form delivered to the Borrower or the Agent and (y)
obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Foreign Lender or the Agent, if it
is organized under the laws of a jurisdiction outside of the United States of
America, if such Foreign Lender or the Agent, as applicable, fails to comply
with the requirements of this subsection.  If any such Foreign Lender, to the
extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Agent may withhold from any payments to be made to such
Foreign Lender under any of the Loan Documents such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Agent therefor, including all penalties and interest, any

 

31

--------------------------------------------------------------------------------


 

taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent.  The
obligation of the Lenders under this Section shall survive the repayment of all
Obligations and the resignation or replacement of the Agent.

 


ARTICLE IV. YIELD PROTECTION, ETC.


 


SECTION 4.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)                                  Additional Costs.  The Borrower shall
promptly pay to the Agent for the account of each affected Lender from time to
time such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it determines
are attributable to its making or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that: 
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitment (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).

 

(b)                                 Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding
subsection (a), if, by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Agent), the obligation of such Lender to make or
Continue, or to Convert any other Type of Loans into, LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.6. shall apply).

 

(c)                                  Notification and Determination of
Additional Costs.  Each of the Agent and each Lender agrees to notify the
Borrower of any event occurring after the Agreement Date entitling

 

32

--------------------------------------------------------------------------------


 

the Agent or such Lender to compensation under any of the preceding subsections
of this Section as promptly as practicable; provided, however, the failure of
the Agent or any Lender to give such notice shall not release the Borrower from
any of its obligations hereunder (and in the case of a Lender, to the Agent);
provided further that no Lender shall be entitled to claim any additional cost,
reduction in amounts, loss, tax or other additional amount under this Article
IV. if such Lender fails to provide such notice to the Borrower within 180 days
of the date such Lender becomes aware of the occurrence of the event giving rise
to the additional cost, reduction in amounts, loss, tax or other additional
amount.  The Agent or such Lender agrees to furnish to the Borrower (and in the
case of a Lender, to the Agent) a certificate setting forth in reasonable detail
the basis and amount of each request by the Agent or such Lender for
compensation under this Section.  Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 


SECTION 4.2.  SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)                                  the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

 

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
LIBOR Loan or Convert such LIBOR Loan into a Base Rate Loan.

 


SECTION 4.3.  ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.6. shall be applicable).

 

33

--------------------------------------------------------------------------------


 


SECTION 4.4.  COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense (excluding lost profits) that such Lender reasonably
determines is attributable to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article V. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request,  any Lender  requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 


SECTION 4.5.  AFFECTED LENDERS.


 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement which, pursuant to Section 12.6. requires the vote
of all of the Lenders, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment and Term Loans to an Eligible Assignee subject
to and in accordance with the provisions of Section 12.5.(d) for a purchase
price equal to the aggregate principal balance of all Loans then owing to the
Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or any other amount as may be mutually
agreed upon by such Affected Lender and Eligible Assignee.  Each of the Agent
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender or any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this Section shall
be at the Borrower’s sole cost and expense and at no cost or expense to the
Agent, the Affected Lender or any of the other Lenders.  The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation

 

34

--------------------------------------------------------------------------------


 

owing to such Affected Lender pursuant to this Agreement (including, without
limitation, Section 3.12., 4.1., or 4.4.) with respect to periods up to the date
of replacement.

 


SECTION 4.6.  TREATMENT OF AFFECTED LOANS.


 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitment Percentages.

 


SECTION 4.7.  CHANGE OF LENDING OFFICE.


 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 


SECTION 4.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.


 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest

 

35

--------------------------------------------------------------------------------


 

Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.

 


ARTICLE V. CONDITIONS PRECEDENT


 


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.


 

The obligation of the Lenders to make the initial Term Loans is subject to the
following conditions precedent:

 

(a)                                  The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender and complying with the applicable provisions of Section 2.8.;

 

(iii)                               The Guaranty executed by each of the
Operating Partnerships;

 

(iv)                              An opinion of counsel to the Loan Parties,
addressed to the Agent, and the Lenders, addressing the matters set forth in
Exhibit E;

 

(v)                                 The articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(vi)                              A certificate of good standing or certificate
of similar meaning with respect to each Loan Party issued as of a recent date by
the Secretary of State of the state of formation of such Loan Party;

 

(vii)                           A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and, in the case of the Borrower, the officers of the Borrower
then authorized to deliver Notices of Borrowing, Notices of Continuation and
Notices of Conversion;

 

(viii)                        Copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (i) the by-laws of such Loan Party, if a corporation, the operating agreement
of such Loan Party, if a limited liability company, the partnership agreement of
such Loan Party, if a limited or general partnership, or other comparable
document of such Loan Party in the case of any other form of legal entity and
(ii) all corporate, partnership, member or other necessary action

 

36

--------------------------------------------------------------------------------


 

taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(ix)                                The Fees then due and payable under
Section 3.6., and any other Fees payable to the Agent and the Lenders on or
prior to the Effective Date;

 

(x)                                   A Compliance Certificate calculated as of
September 30, 2005 (giving pro forma effect to the financing contemplated by
this Agreement and the use of the proceeds of the Loans to be funded on the
Effective Date), and calculations demonstrating that all Indebtedness proposed
to be incurred by the Borrower on the Effective Date is permitted under each of
the Senior Note Indentures and that no default under any of the Senior Note
Indentures will exist as of such date;

 

(xi)                                A copy of each of the documents, instruments
and agreements evidencing any of the Indebtedness described on Schedule 6.1.(g),
in each case certified as true, correct and complete by the chief executive
officer or chief financial officer of the Borrower, but only if any such
documents, instruments and agreements are not otherwise publicly available;

 

(xii)                             A Notice of Borrowing for the initial Term
Loans; and

 

(xiii)                          Such other documents, agreements and instruments
as the Agent on behalf of the Lenders may reasonably request; and

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     There shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets and pro forma data concerning the Borrower and its
Subsidiaries delivered to the Agent and the Lenders prior to the Agreement Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

 

(ii)                                  No litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(iii)                               The Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices, as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for

 

37

--------------------------------------------------------------------------------


 

such approvals, consents, waivers, filings and notices the receipt, making or
giving of which would not reasonably be likely to (A) have a Material Adverse
Effect, or (B) restrain or enjoin, impose materially burdensome conditions on,
or otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

 

(iv)                              There shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 


SECTION 5.2.  ADDITIONAL CONDITIONS PRECEDENT


 

The obligation of the Lenders to make the Term Loans is subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Term Loans or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of the making of such Loan with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in clauses (a) and (b) of
the preceding sentence (both as of the date of the giving of notice relating to
such Credit Event and, unless the Borrower otherwise notifies the Agent prior to
the date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, upon the making of the Term Loans, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Term
Loans are made that all conditions to the occurrence of such Credit Event
contained in this Article V. have been satisfied.

 


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


 


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Agent and each Lender to enter into this Agreement and to
make the Term Loans, the Borrower represents and warrants to the Agent and each
Lender as follows:

 

(a)                                  Organization; Power; Qualification.  Each
of the Borrower, its Subsidiaries and the other Loan Parties is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Ownership Structure.  As of the Agreement
Date, Part I of Schedule 6.1.(b) is a complete and correct list of all
Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary (but only a general reference to any Person
that is not an Affiliate of the Borrower), (iii) the nature of the Equity
Interests held by each such Person, (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests and (v) whether such Subsidiary
is a Material Subsidiary, a Significant Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  The
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby.  The Loan
Documents to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents to which the Borrower or any other Loan Party is a
party in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any material indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound (including, without limitation, each of the
Senior Note Indentures and each of the documents, instruments and agreements
evidencing any of the Indebtedness

 

39

--------------------------------------------------------------------------------


 

described on Schedule 6.1.(g)); or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrower, each Subsidiary and each other Loan Party is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including without limitation, Environmental
Laws) relating to the Borrower, a Subsidiary or such other Loan Party, except
for noncompliances which, and Governmental Approvals the failure to possess
which, could not, individually or in the aggregate, reasonably be expected to
cause a Default or Event of Default or have a Material Adverse Effect.

 

(f)                                    Title to Properties; Liens.  As of the
Agreement Date, Part I of Schedule 6.1.(f) is a complete and correct listing of
all of the real property owned or leased by the Borrower, each other Loan Party
and each other Subsidiary.  Each such Person has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets.  As of the
Agreement Date, there are no Liens against any assets of the Borrower, any
Subsidiary or any other Loan Party except for Permitted Liens.

 

(g)                                 Existing Indebtedness.  Schedule 6.1.(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness of
the Borrower and its Subsidiaries, including without limitation, Guarantees of
the Borrower and its Subsidiaries, and indicating whether such Indebtedness is
Combined Secured Indebtedness or Combined Unsecured Indebtedness.

 

(h)                                 Litigation.  Except as set forth on
Schedule 6.1.(h), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Borrower, are there any actions, suits or
proceedings threatened) against or in any other way relating adversely to or
affecting the Borrower, any Subsidiary or any other Loan Party or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to the Borrower, any Subsidiary or any other Loan Party which could reasonably
be expected to have a Material Adverse Effect.

 

(i)                                     Taxes.  All federal, state and other tax
returns of the Borrower, any Subsidiary or any other Loan Party required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Borrower, any Subsidiary and each other Loan Party and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6.  As
of the Agreement Date, none of the Borrower, its Subsidiaries or any other Loan
Party has received notice that any of its United States income tax returns are
under audit.  All charges, accruals and reserves on the books of the Borrower
and each of its Subsidiaries and each other Loan Party in respect of any taxes
or other governmental charges are in accordance with GAAP.

 

40

--------------------------------------------------------------------------------


 

(j)                                     Financial Statements. The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2004, and the related audited consolidated statements of
operations, cash flows and shareholders’ equity for the fiscal year ended on
such date (all as restated as of November 8, 2005), with the opinion thereon of
KPMG LLP and (ii) the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries for the fiscal quarter ending September 30, 2005,
and the related unaudited consolidated statements of income and cash flow of the
Borrower and its consolidated Subsidiaries for the three fiscal quarter period
ending on such date (all as restated as of November 8, 2005).  Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the period involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at such date and the results of
operations and the cash flow for such period (subject to normal year-end audit
adjustments).

 

(k)                                  No Material Adverse Change.  Since
December 31, 2004, there has been no material adverse change in the business,
assets, liabilities, financial condition, results of operations or business of
the Borrower and its Subsidiaries taken as a whole.  Each of the Borrower, its
Subsidiaries and the other Loan Parties is Solvent.

 

(l)                                     ERISA.  Each member of the ERISA Group
is in compliance with its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan, except in each case for noncompliances
which could not reasonably be expected to have a Material Adverse Effect.  As of
the Agreement Date, no member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

(m)                               Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Borrower, any Subsidiary or any other Loan Party
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and other credit extensions and repayment of amounts hereunder, do not
and will not constitute “prohibited transactions” under ERISA or the Internal
Revenue Code.

 

(n)                                 Absence of Defaults.  Neither the Borrower,
any Subsidiary nor any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the
Borrower, any Subsidiary or any other Loan Party under any

 

41

--------------------------------------------------------------------------------


 

agreement (other than this Agreement) or judgment, decree or order to which the
Borrower or any Subsidiary or other Loan Party is a party or by which the
Borrower or any Subsidiary or other Loan Party or any of their respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)                                 Environmental Laws.  Each of the Borrower,
its Subsidiaries and the other Loan Parties has obtained all Governmental
Approvals which are required under Environmental Laws and is in compliance with
all terms and conditions of such Governmental Approvals which the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect.  Except for any of the following matters that could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower is not aware of,
and has not received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Borrower, its Subsidiaries and each other Loan Party, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any of its Subsidiaries or any other
Loan Party relating in any way to Environmental Laws.

 

(p)                                 Investment Company; Public Utility Holding
Company.  Neither the Borrower nor any Subsidiary nor any other Loan Party is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, (ii) a
“holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

 

(q)                                 Margin Stock.  Neither the Borrower, any
Subsidiary nor any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(r)                                    Intellectual Property.  Each of the
Borrower, each other Loan Party and each other Subsidiary owns or has the right
to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other

 

42

--------------------------------------------------------------------------------


 

proprietary right of any other Person.  The Borrower, each other Loan Party and
each other Subsidiary have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property.  No material claim has been asserted by any Person with
respect to the use of any such Intellectual Property by the Borrower, any other
Loan Party or any other Subsidiary, or challenging or questioning the validity
or effectiveness of any such Intellectual Property.  The use of such
Intellectual Property by the Borrower, its Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Borrower, any other Loan Party or any other Subsidiary that
could reasonably be expected to have a Material Adverse Effect.

 

(s)                                  Business.  As of the Agreement Date, the
Borrower and its Subsidiaries are engaged in the business of acquiring,
developing, owning and managing neighborhood and community shopping centers,
together with other business activities incidental thereto.

 

(t)                                    Broker’s Fees.  No broker’s or finder’s
fee, commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower or any
of its Subsidiaries ancillary to the transactions contemplated hereby.

 

(u)                                 Accuracy and Completeness of Information. 
No written information, report or other papers or data (excluding financial
projections and other forward looking statements and any financial statements
which have been restated) furnished to the Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with, pursuant to or relating in any way to this Agreement, contained
any untrue statement of a fact material to the creditworthiness of the Borrower,
any Subsidiary or any other Loan Party or omitted to state a material fact
necessary in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes but excluding
any financial statement which has been restated) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Borrower, any Subsidiary or
any other Loan Party in connection with, pursuant to or relating in any way to
this Agreement, present fairly, in all material respects and in accordance with
GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments).  All financial projections
and other forward looking statements prepared by or on behalf of the Borrower,
any Subsidiary or any other Loan Party that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions but with it being understood that such
projections and statements are not a guarantee of future performance.  As of the
Effective Date, no fact is known to the Borrower which has had, or may in the
future have (so far as the Borrower can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1.(j) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

 

43

--------------------------------------------------------------------------------


 

(v)                                 REIT Status.  The Borrower qualifies as a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code sufficient to allow the Borrower to maintain its status as
a REIT.

 

(w)                               Eligible Properties.  As of the Agreement
Date, Schedule 6.1.(w) is a correct and complete list of all Eligible
Properties.

 

(x)                                   Foreign Assets Control.  None of the
Borrower, any Subsidiary or any Affiliate of the Borrower: (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.

 


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement.  All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which an extension of the Termination Date is effectuated pursuant to
Section 2.9. and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

 


ARTICLE VII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 9.5., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and

 

44

--------------------------------------------------------------------------------


 

authorization and where the failure to maintain such existence or to be so
authorized and qualified could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW.


 

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.

 


SECTION 7.3.  MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) protect and preserve all of its respective properties, including,
but not limited to, all Intellectual Property, and maintain in good repair,
working order and condition all tangible properties, ordinary wear and tear
excepted, and (b)  make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

 


SECTION 7.4.  CONDUCT OF BUSINESS.


 

The Borrower shall, and shall cause its Subsidiaries and the other Loan Parties
to, carry on their respective businesses as described in Section 6.1.(s).

 


SECTION 7.5.  INSURANCE.


 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.


 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established

 

45

--------------------------------------------------------------------------------


 

on the books of the Borrower, such Subsidiary or such other Loan Party, as
applicable, in accordance with GAAP.

 


SECTION 7.7.  VISITS AND INSPECTIONS.


 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (provided that the exercise by the
Agent of its rights under this Section shall be at the expense of the Borrower
two times in any given fiscal year unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary or
other Loan Party to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants (where accompanied by the Borrower unless a Default
or Event of Default shall exist), its business, properties, condition (financial
or otherwise), results of operations and performance.  If requested by the
Agent, the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrower and any Subsidiary or any other Loan Party with its accountants.

 


SECTION 7.8.  USE OF PROCEEDS.


 

The Borrower shall use the proceeds of the Term Loans to pay fees, costs and
expenses in respect of the transactions under this Agreement, to refinance
existing Indebtedness, and thereafter for general corporate purposes only
(including, without limitation, the acquisition and redevelopment of real estate
properties).  No part of the proceeds of any Loan will be used (a) for the
purpose of buying or carrying “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System or to extend credit to
others for the purpose of purchasing or carrying any such margin stock if, in
any such case, such use might result in any of the Loans being considered to be
“purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System, (b) to finance any operations, investments or activities in, or
make any payments to, any country, agency, organization, or Person described in
clause (ii) of Section 6.1.(x) or (c) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

 


SECTION 7.9.  ENVIRONMENTAL MATTERS.


 

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect.  If the
Borrower, any Subsidiary or any other Loan Party shall (a) receive notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any

 

46

--------------------------------------------------------------------------------


 

Subsidiary or any other Loan Party alleging violations of any Environmental Law
or requiring the Borrower, any Subsidiary or any other Loan Party to take any
action in connection with the release of Hazardous Materials or (c) receive any
notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower, any Subsidiary or any other Loan Party.  The
Borrower shall, and shall cause its Subsidiaries and the other Loan Parties to,
take promptly all actions necessary to prevent the imposition of any Liens that
could reasonably be expected to have a Material Adverse Effect on any of their
respective properties arising out of or related to any Environmental Laws.

 


SECTION 7.10.  BOOKS AND RECORDS.


 

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 


SECTION 7.11.  FURTHER ASSURANCES.


 

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 


SECTION 7.12.  NEW SUBSIDIARIES/GUARANTORS.


 

(a)                                  Requirement to Become Guarantor.  At all
times on and after the Termination Date has been extended pursuant to
Section 2.9., the Borrower shall cause each Subsidiary that is not already a
Guarantor and to which any of the following conditions apply to become a
Guarantor by executing and delivering to the Agent the items required to be
delivered under subsection (c) below:

 

(i)                                     a Person (other than an Excluded
Subsidiary) is or has become a Material Subsidiary;

 

(ii)                                  a Subsidiary is or has become obligated in
respect of any Indebtedness other than Nonrecourse Indebtedness, including
without limitation, Indebtedness incurred by Guarantying obligations in respect
of the Revolving Credit Agreement; or

 

(iii)                               an Excluded Subsidiary has ceased to be
subject to the restriction which prevented it from delivering an Accession
Agreement pursuant to this Section.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Release of a Guarantor.  The Borrower may
request in writing that the Agent release, and upon receipt of such request the
Agent shall release, a Guarantor from the Guaranty so long as: (i) such
Guarantor (x) qualifies, or will qualify simultaneously with its release from
the Guaranty, as an Excluded Subsidiary, (y) in the case of a Material
Subsidiary, has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary or (z) in the case of a
Subsidiary obligated in respect of any Indebtedness other than Nonrecourse
Indebtedness, such Subsidiary has ceased to be, or simultaneously with its
release from the Guaranty will cease to be, obligated in respect of such
Indebtedness; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and (iv) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release.  Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

 

(c)                                  Items Required to be Delivered.  In
connection with any Subsidiary becoming a Guarantor as provided in the
immediately preceding subsection (a), the Borrower shall deliver to the Agent
each of the following items, each in form and substance satisfactory to the
Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the items
that would have been delivered under Sections 5.1.(a)(iv) through (viii) and
(xiii) if such Subsidiary had been a Loan Party on the Effective Date.  Such
items shall be delivered to the Agent within 10 days of the date a Person is
required to become a Guarantor under the immediately preceding
subsection (a) (or in the case of the extension of the Termination Date pursuant
to Section 2.9., not later than the effective date of such extension).  The
Borrower shall send to each Lender copies of each of the foregoing items once
the Agent has received all such items with respect to a Subsidiary.

 


SECTION 7.13.  REIT STATUS.


 

The Borrower shall at all times maintain its status as a REIT.

 


SECTION 7.14.  EXCHANGE LISTING.


 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


SECTION 7.15.  AMENDMENT TO REVOLVING CREDIT AGREEMENT.


 

If at any time on or after the Agreement Date the Borrower or any other Loan
Party enters into, assumes or otherwise becomes bound or obligated under, or
agrees to any new agreement with the “Lenders” under the Revolving Credit
Agreement (including any refinancings, renewals, replacements or extensions
thereof) or any amendment, modification or supplement of any agreement which
relates to the Revolving Credit Agreement (including any

 

48

--------------------------------------------------------------------------------


 

refinancings, renewals, replacements or extensions thereof) or the documents
executed in connection with the Revolving Credit Agreement (collectively, the
“Revolving Loan Documents”) in any manner the effect of which would be (a) to
create, amend or add covenants or obligations of the Borrower and/or the Loan
Parties under the Revolving Loan Documents which are in addition to those
contained in the Loan Documents or (b) more restrictive on the Borrower or any
Loan Party under the Revolving Loan Documents than are the covenants contained
in the Loan Documents, then this Agreement and the other Loan Documents shall,
without any further action on the part of the Borrower, any Loan Party, the
Agent or any Lender, be deemed to be amended automatically to include each such
additional covenant or provision; provided, that the Agent, the Requisite
Lenders and the Borrower may agree in writing not to so amend this Agreement. 
The Borrower further covenants to promptly, and in any event within 30 days,
execute and deliver, and cause each other appropriate Loan Party, at the
Borrower’s expense (including, without limitation, the fees and expenses of
counsel for the Agent) a document which amends this Agreement and any other
applicable Loan Document in form and substance satisfactory to the Agent to
reflect any amendment, modification or supplement of any covenants or provision
in this Agreement pursuant to this Section, provided, that the execution and
delivery of such document shall not be a precondition to the effectiveness of
such amendment, modification or supplement.  The provisions of this
Section shall apply successively to each amendment, modification or supplement
so that the Lenders shall have the benefit of every such amendment, modification
or supplement.

 


ARTICLE VIII. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief executive officer, chief financial
officer, or other financial officer of the Borrower who is a vice president or
more senior officer, in his or her opinion, to present fairly, in accordance
with GAAP consistently applied, and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).

 


SECTION 8.2.  YEAR-END STATEMENTS.


 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each

 

49

--------------------------------------------------------------------------------


 

fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by the chief executive officer, chief
financial officer, or other financial officer of the Borrower who is a vice
president or more senior officer, in his or her opinion, to present fairly, in
accordance with GAAP consistently applied, the consolidated financial position
of the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period and (b) accompanied by the report thereon of KPMG LLP
or other independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified or in
scope and substance satisfactory to the Requisite Lenders.

 


SECTION 8.3.  COMPLIANCE CERTIFICATE.


 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit F (a
“Compliance Certificate”) executed by the chief financial officer or any senior
financial officer of the Borrower with a title of “Vice President” or a title
more senior thereto of the Borrower: (a) setting forth in reasonable detail as
at the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in
Sections 9.1., 9.2. and 9.3. and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure. 
Together with the delivery of each Compliance Certificate, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the Agent,
setting forth a list of all Properties acquired by the Borrower, its
Subsidiaries, and its Unconsolidated Affiliates since the date of the delivery
of the previous Compliance Certificate, such list to identify such Property’s
name, location, year built or acquired, anchor tenants, amount of related
mortgage Indebtedness, if any, and the maturity of such mortgage Indebtedness,
and the Occupancy Rate and Net Operating Income for such Property.

 


SECTION 8.4.  OTHER INFORMATION.


 

(a)                                  Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Borrower or
its Board of Directors by its independent public accountants;

 

(b)                                 Securities Filings.  Prompt notice of the
filing of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower, any Subsidiary or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities exchange
(such registration statements, reports and other

 

50

--------------------------------------------------------------------------------


 

periodic reports collectively referred to a “Security Filing”), and copies of
any of the foregoing that is not publicly available to the Agent and the Lenders
or at a Lender’s request therefor;

 

(c)                                  Shareholder Information; Press Releases. 
Promptly upon the mailing thereof to the shareholders of the Borrower generally,
copies of all financial statements, reports and proxy statements so mailed and
promptly upon the issuance thereof copies of all press releases issued by the
Borrower, any Subsidiary or any other Loan Party (but only to the extent that
such financial statements, reports and proxy statements are not publicly
available to the Agent and the Lenders);

 

(d)                                 ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement, and of
which there has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of the chief executive officer or chief financial officer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take;

 

(e)                                  Litigation.  To the extent the Borrower or
any Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect;

 

(f)                                    Modification of Organizational
Documents.  Promptly upon the Agent’s request therefor, a copy of any amendment
to the articles of incorporation, bylaws, partnership agreement, operating
agreement or other similar organizational documents of the Borrower, any
Subsidiary or any other Loan Party;

 

(g)                                 Change of Financial Condition.  To the
extent not otherwise publicly available to the Agent and the Lenders in a
Security Filing, prompt notice of any change in the business,

 

51

--------------------------------------------------------------------------------


 

assets, liabilities, financial condition or results of operations of the
Borrower, any Subsidiary or any other Loan Party which has had or, in the
Borrower’s reasonable judgment, could be expected to have a Material Adverse
Effect;

 

(h)                                 Default. Notice of the occurrence of any
Default or Event of Default promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof;

 

(i)                                     Judgments.  To the extent not otherwise
publicly available to the Agent and the Lenders in a Security Filing, prompt
notice of any order, judgment or decree in excess of $20,000,000 having been
entered against the Borrower, any Subsidiary or any other Loan Party or any of
their respective properties or assets;

 

(j)                                     Notice of Violations of Law.  To the
extent not otherwise publicly available to the Agent and the Lenders in a
Security Filing, prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which, in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(k)                                  Material Asset Sales.  To the extent not
otherwise publicly available to the Agent and the Lenders in a Security Filing,
prompt notice of the sale, transfer or other disposition of any assets (which
have a value equal to or greater than $30,000,000) of the Borrower, any
Subsidiary or any other Loan Party to any Person other than the Borrower, any
Subsidiary or any other Loan Party;

 

(l)                                     Patriot Act Information.  From time to
time and promptly upon each request, information identifying the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));

 

(m)                               Senior Note Indentures.  Contemporaneously
with their delivery to the holders of Indebtedness issued pursuant to the Senior
Note Indentures, copies of all financial information and reports provided under
the Senior Note Indentures (including, without limitation, the compliance
certificates required to be delivered under Section 4.11 of each of the REIT
Note Indentures and Section 1008 of the Bradley OP Note Indenture); and

 

(n)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower or any of its Subsidiaries as the Agent or any Lender
may reasonably request.

 


SECTION 8.5.  DELIVERY OF DOCUMENTS.


 

Documents required to be delivered by the Borrower pursuant to Article VIII. (to
the extent any such documents are not otherwise included in a Security Filing)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted by the Agent on
the Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Agent has access (whether a commercial, third-party website (such
as IntraLinks or SyndTraks) or a website sponsored by the Agent);

 

52

--------------------------------------------------------------------------------


 

provided that the Borrower shall deliver paper copies of such documents to the
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance Certificate
required by Section 8.3. to the Agent.  The Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 


ARTICLE IX. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 9.1.  FINANCIAL COVENANTS.


 

The Borrower shall not permit:

 

(a)                                  Maximum Leverage Ratio.  The ratio (the
“Maximum Leverage Ratio”) of (i) Combined Total Indebtedness to (ii) Combined
Total Asset Value, to exceed 0.60 to 1.00 at any time; provided, however, that
if the Maximum Leverage Ratio is greater than 0.60 to 1.00 but is less than 0.65
to 1.00, then such failure to comply with the foregoing covenant shall not
constitute a Default or an Event of Default so long as (1) the Borrower’s
failure to comply with the foregoing covenant is a direct result of the
Borrower’s (or any Subsidiary’s) acquisition of a portfolio of Properties,
(2) such acquisition is otherwise permitted hereunder, and (3) the Maximum
Leverage Ratio ceases to exceed 0.60 to 1.00 within 180 days following the date
the Maximum Leverage Ratio first exceeded 0.60 to 1.00.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Combined Adjusted EBITDA for the period of two consecutive fiscal
quarters of the Borrower most recently ending to (ii) Fixed Charges for such
period, to be less than 1.70 to 1.00 at any time.

 

(c)                                  Maximum Combined Secured Indebtedness
Ratio.  The ratio of (i) Combined Secured Indebtedness of the Combined Group to
(ii) Combined Total Asset Value, to exceed 0.40 to 1.00 at any time.

 

(d)                                 Maximum Combined Secured Recourse
Indebtedness Ratio.  The ratio of (i) Combined Secured Recourse Indebtedness of
the Combined Group to (ii) Combined Total Asset Value, to exceed 0.10 to 1.00 at
any time.

 

(e)                                  Minimum Unencumbered Leverage Ratio.  The
ratio of (i) Unencumbered Asset Value to (ii) Combined Unsecured Indebtedness of
the Combined Group, to be less than 1.67 to 1.00 at any time.

 

53

--------------------------------------------------------------------------------


 

(f)                                    Minimum Unencumbered Interest Coverage
Ratio.  The ratio of (i) Unencumbered Adjusted NOI for the period of two
consecutive fiscal quarters of the Borrower most recently ending to
(ii) Unsecured Interest Expense for such period, to be less than 2.00 to 1.00 at
any time.

 

(g)                                 Minimum Combined Tangible Net Worth. 
Combined Tangible Net Worth at any time to be less than (i) $750,000,000 plus
(ii) 85% of the Net Proceeds of all Equity Issuances effected by the Borrower or
any Subsidiary after December 31, 2004 (other than (A) Equity Issuances to the
Borrower or any Subsidiary and (B) any increase in Combined Tangible Net Worth
to the extent attributable to employee stock option exercises and employee
compensation in an aggregate amount not to exceed $5,000,000).

 


SECTION 9.2.  RESTRICTED PAYMENTS.


 

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Borrower and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

 

(a)                                  the Borrower may declare or make cash
distributions to its shareholders (together with cash distributions of the
Heritage OP and the Bradley OP to its limited partners other than the Borrower)
during any period of four consecutive fiscal quarters ending during the term of
this Agreement in an aggregate amount not to exceed the greater of (i) 95% of
Funds From Operations of the Combined Group for such period or (ii) the amount
required to be distributed for the Borrower to remain in compliance with
Section 7.13.; provided, however, that in no event shall such cash distributions
made during any period of two consecutive fiscal quarters exceed in an aggregate
amount 100% of Funds From Operations of the Combined Group for such period;

 

(b)                                 the Borrower may make cash distributions to
its shareholders of capital gains resulting from gains from certain asset sales
to the extent necessary to avoid payment of taxes on such asset sales imposed
under Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)                                  a Subsidiary that is not a Wholly Owned
Subsidiary may make cash distributions to holders of Equity Interests issued by
such Subsidiary;

 

(d)                                 the Bradley OP may repurchase, redeem or
otherwise acquire Equity Interests issued by the Bradley OP;

 

(e)                                  Subsidiaries may pay Restricted Payments to
the Borrower or any other Subsidiary; and

 

(f)                                    the Borrower may make cash payments to
repurchase outstanding shares of any of its Equity Interests.

 

If an Event of Default shall exist, the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person other than (i) to
the Borrower or any Subsidiary and (ii) cash distributions by the Borrower to
its shareholders during any fiscal year in an

 

54

--------------------------------------------------------------------------------


 

aggregate amount not to exceed the minimum amount necessary for the Borrower to
remain in compliance with Section 7.13.

 


SECTION 9.3. CERTAIN PERMITTED INVESTMENTS.


 

The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries to
exceed the applicable limits set forth below:

 

(a)                                  Investments in Unconsolidated Affiliates
and other Persons that are not Wholly Owned Subsidiaries (other than
Subsidiaries that are Guarantors and the Bradley OP (and Wholly Owned
Subsidiaries of the Bradley OP) so long as the Borrower owns at least 66-2/3% of
the Equity Interests issued by the Bradley OP), such that the aggregate value of
such Investments (determined in a manner consistent with the definition of
Combined Total Asset Value or, if not contemplated under the definition of
Combined Total Asset Value, as determined in accordance with GAAP) exceeds 20.0%
of Combined Total Asset Value at any time;

 

(b)                                 Mortgage Receivables, such that the
aggregate book value of all such Mortgage Receivables exceeds 10.0% of Combined
Total Asset Value at any time;

 

(c)                                  real property under construction such that
the aggregate Construction Budget for all such real property exceeds 15.0% of
Combined Total Asset Value at any time; and

 

(d)                                 Unimproved Land, such that the current book
value of all Unimproved Land exceeds 5.0% of Combined Total Asset Value at any
time.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d) shall
not exceed 35.0% of Combined Total Asset Value at any time.

 


SECTION 9.4.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.


 

(a)                                  The Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, an Event of Default resulting from a violation of any of the
covenants contained in Section 9.1. is or would be in existence.

 

(b)                                 The Borrower shall not, and shall not permit
any Subsidiary or other Loan Party to, enter into, assume or otherwise be bound
by any Negative Pledge except for a Negative Pledge contained in (i) the
Revolving Credit Agreement; (ii) an agreement (x) evidencing Indebtedness which
the Borrower or such Subsidiary may create, incur, assume, or permit or suffer
to exist hereunder; (y) which Indebtedness is secured by a Lien permitted to
exist under the Loan Documents; and (z) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (iii) an agreement

 

55

--------------------------------------------------------------------------------


 

relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale.

 

(c)                                  Except for provisions contained in the
Revolving Credit Agreement, the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Borrower or any Subsidiary;
(ii) pay any Indebtedness owed to the Borrower or any Subsidiary; (iii) make
loans or advances to the Borrower or any Subsidiary; or (iv) transfer any of its
property or assets to the Borrower or any Subsidiary.

 


SECTION 9.5.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.


 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a)                                  any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower) so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party (other than the Borrower) may
enter into a transaction of merger pursuant to which such Loan Party is not the
survivor of such merger only if (i) the Borrower shall have given the Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Event of Default is or would be in existence;
(ii) if the survivor entity is a Material Subsidiary (and not an Excluded
Subsidiary) within 5 Business Days of consummation of such merger, the survivor
entity (if not already a Guarantor) shall have executed and delivered an
assumption agreement in form and substance satisfactory to the Agent pursuant to
which such survivor entity shall expressly assume all of such Loan Party’s
Obligations under the Loan Documents to which it is a party; (iii) within 10
days of consummation of such merger, the survivor entity delivers to the Agent
the following: (A) items of the type referred to in Sections 5.1.(a)(iv) through
(viii) and (xiii) with respect to the survivor entity as in effect after
consummation of such merger (if not previously delivered to the Agent and still
in effect), (B) copies of all documents entered into by such Loan Party or the
survivor entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, (C) copies, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

 

56

--------------------------------------------------------------------------------


 

(b)                                 a Person may merge with and into the
Borrower so long as (i) the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Event of Default is or would be in existence, and
(iii) the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower);

 

(c)                                  the Borrower, its Subsidiaries and the
other Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business; and

 

(d)                                 the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 


SECTION 9.6.  FISCAL YEAR.


 

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 


SECTION 9.7.  MODIFICATIONS TO PMCC DOCUMENTS; LIMITATIONS ON MODIFICATIONS TO
LOAN DOCUMENTS.


 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment, waiver or modification to the PMCC Loan Agreement
or PMCC Indemnity which could reasonably be expected to have in any material
respect an adverse effect on the interests of the Agent or the Lenders.  None of
the Borrower and its Subsidiaries shall maintain or enter into any agreement
containing any provision which restricts the ability of any Loan Party to amend
or modify this Agreement or any other Loan Document.

 


SECTION 9.8.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.


 

The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a materially adverse effect on (a) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (b) the validity or enforceability of any of the Loan
Documents, (c) the rights and remedies of the Lenders and the Agent under any of
the Loan Documents or (d) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.

 


SECTION 9.9.  TRANSACTIONS WITH AFFILIATES.


 

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or

 

57

--------------------------------------------------------------------------------


 

exchange of any property or the rendering of any service) with any Affiliate
(other than a Loan Party), except (i) transactions which are no less favorable
to the Borrower or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate and (ii) transactions
with Unconsolidated Affiliates to the extent such transactions relate to
property management, leasing services, financing services, legal services or
construction management.

 


SECTION 9.10.  ERISA EXEMPTIONS.


 

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 


ARTICLE X. DEFAULT


 


SECTION 10.1.  EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
three Business Days.

 

(c)                                  Default in Performance.  (i) The Borrower
shall fail to perform or observe any term, covenant, condition or agreement
contained in Section 8.4.(h) or in Article IX. or (ii) the Borrower or any other
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
other Loan Party obtains knowledge of such failure or (y) the date upon which
the Borrower has received written notice of such failure from the Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of the Borrower
or any other Loan Party under this Agreement or under any other Loan Document,
or any amendment hereto or thereto, or in any other writing or statement at any
time furnished or made or deemed made by or on behalf of the Borrower or any
other Loan Party to the Agent or any Lender, shall at any time prove to have
been incorrect or misleading, in light of the circumstances in which made or
deemed made, in any material respect

 

58

--------------------------------------------------------------------------------


 

when furnished or made or deemed made; provided that this clause (d) shall not
serve as the basis for an Event of Default to the extent that (A) the Borrower’s
violation of this clause (d) results solely from its certification under
Section 5.2.(a) that no Default or Event of Default existed as of the date of
the making of a Loan or would exist immediately after giving effect thereto and
(B) in the case of a Default, the Default that existed at such time has been
cured and, in the case of an Event of Default, the Event of Default that existed
at such time has been waived pursuant to Section 12.6.

 

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

 

(i)                                     The Borrower, any Subsidiary or any
other Loan Party shall fail to pay when due and payable, within any applicable
grace or cure period, the principal of, or interest on, any Indebtedness (other
than the Loans) having an aggregate outstanding principal amount of $25,000,000
or more (or $50,000,000 or more in the case of Nonrecourse Indebtedness)
(“Material Indebtedness”); or

 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof;

 

(iii)                               any other event shall have occurred and be
continuing which permits any holder or holders of Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity;
or

 

(iv)                              any Loan Party shall fail to pay when due and
payable amounts in excess of $25,000,000 in the aggregate owing in respect of
any Derivatives Contracts.

 

(f)                                    Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any Significant Subsidiary shall: 
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

59

--------------------------------------------------------------------------------


 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any Significant
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Significant Subsidiary or such
other Loan Party (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(h)           Litigation; Enforceability.  The Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any Significant Subsidiary or
any other Loan Party, by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Borrower, such
Subsidiaries and such other Loan Parties, $25,000,000 or (B) in the case of an
injunction or other non-monetary judgment, such judgment could reasonably be
expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any Significant
Subsidiary or any other Loan Party which exceeds, individually or together with
all other such warrants, writs, executions and processes, $25,000,000 in amount
and such warrant, writ, execution or process shall not be discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $5,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $5,000,000
shall be filed under Title IV of ERISA by any member of the

 

60

--------------------------------------------------------------------------------


 

ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Plan or Plans having
aggregate Unfunded Liabilities in excess of $5,000,000; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $5,000,000.

 

(l)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents or under the Revolving Credit
Agreement.

 

(m)          Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than the New England Teamsters and Trucking Industry
Pension Fund, is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 33% of the total voting power of
the then outstanding voting stock of the Borrower;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office; or

 

(iii)          The Borrower or a Wholly Owned Subsidiary of the Borrower shall
cease to be the sole general partner of either Operating Partnership.

 


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Section 10.1.(f) or 10.1.(g), (A)(1) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, and (2) all of the
other Obligations of the Borrower, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents shall become

 

61

--------------------------------------------------------------------------------


 

immediately and automatically due and payable by the Borrower without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Commitments and the
obligation of the Lenders to make Term Loans shall immediately and automatically
terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall, at the direction of the Requisite Lenders:  (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
and (2) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments and the obligation of the Lenders to make Term
Loans.

 

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

 


SECTION 10.3.  REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments
shall immediately and automatically terminate.

 


SECTION 10.4.  ALLOCATION OF PAYMENTS.


 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)           amounts due the Agent in respect of fees and expenses due under
Section 12.2.;

 

(b)           amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

 

62

--------------------------------------------------------------------------------


 

(c)           payments of interest on all Loans to be applied for the ratable
benefit of the Lenders;

 

(d)           payments of principal of all other Loans to be applied for the
ratable benefit of the Lenders;

 

(e)           amounts due the Agent and the Lenders pursuant to Sections 11.7.
and 12.9.;

 

(f)            payment of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(g)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.

 


SECTION 10.5.  PERFORMANCE BY AGENT.


 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 


SECTION 10.6.  RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 


ARTICLE XI. THE AGENT


 


SECTION 11.1.  AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the

 

63

--------------------------------------------------------------------------------


 

benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.

 


SECTION 11.2.  AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (except for the delivery to it of any

 

64

--------------------------------------------------------------------------------


 

certificate or document specifically required to be delivered to it pursuant to
Section 5.1.) or inspect the property, books or records of the Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.  Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Agent and the other Lenders that the Borrower has satisfied the conditions
precedent for initial Loans set forth in Sections 5.1. and 5.2. that have not
previously been waived by the Requisite Lenders.

 


SECTION 11.3.  NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”; provided, that no Lender
shall have any liability for any failure to do so.  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 


SECTION 11.4.  WACHOVIA AS LENDER.


 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 


SECTION 11.5.  APPROVALS OF LENDERS.


 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice

 

65

--------------------------------------------------------------------------------


 

to such Lender, (b) shall be accompanied by a description of the matter or issue
as to which such determination, approval, consent or disapproval is requested,
or shall advise such Lender where information, if any, regarding such matter or
issue may be inspected, or shall otherwise describe the matter or issue to be
resolved, (c) shall include, if reasonably requested by such Lender and to the
extent not previously provided to such Lender, written materials and a summary
of all oral information provided to the Agent by the Borrower in respect of the
matter or issue to be resolved, and (d) shall include the Agent’s recommended
course of action or determination in respect thereof.  Each Lender shall reply
promptly, but in any event within 10 Business Days (or such lesser or greater
period as may be specifically required under the Loan Documents) of receipt of
such communication.  Except as otherwise provided in this Agreement, unless a
Lender shall give written notice to the Agent that it specifically objects to
the recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

 


SECTION 11.6.  LENDER CREDIT DECISION, ETC.


 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.

 

66

--------------------------------------------------------------------------------


 


SECTION 11.7.  INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice.  Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent, and/or the Lenders arising
under any Environmental Laws.  Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 


SECTION 11.8.  SUCCESSOR AGENT.


 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent.  Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that

 

67

--------------------------------------------------------------------------------


 

the Borrower shall, in all events, be deemed to have approved each Lender and
its affiliates as a successor Agent).  If no successor Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the resigning Agent’s giving of
notice of resignation or the Lenders’ removal of the Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $50,000,000,000. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents.  After any Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XI. shall continue to inure to its benefit
and apply as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.

 


SECTION 11.9.  TITLED AGENTS.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or any duties as an
agent hereunder for the Lenders.  The titles of “Arranger”, “Syndication Agent”,
“Documentation Agent” and other similar titles, are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 


ARTICLE XII. MISCELLANEOUS


 


SECTION 12.1.  NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

 

 

 

 

Heritage Property Investment Trust, Inc.

 

 

131 Dartmouth Street, 6th Floor

 

 

Boston, Massachusetts 02116

 

 

Attn: Patrick O’Sullivan

 

 

Telephone:

(617) 247-2200 (ext 2502)

 

Telecopy:

(617) 266-0885

 

68

--------------------------------------------------------------------------------


 

 

With a copy:

 

 

 

 

 

Heritage Property Investment Trust, Inc.

 

 

131 Dartmouth Street, 6th Floor

 

 

Boston, Massachusetts 02116

 

 

Attn: Stephen Faberman

 

 

Telephone:

(617) 406-2503

 

Telecopy:

(617) 266-0885

 

 

 

If to the Agent:

 

 

 

 

 

Wachovia Investment Holdings, LLC

 

 

171 17th Street, 6th Floor

 

 

Atlanta, Georgia 30363

 

 

Attn: Cathy Casey

 

 

Telephone:

(404) 214-6335

 

Telecopy:

(404) 214-5493

 

 

 

If to a Lender:

 

 

 

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. The failure of a Person designated to get a copy of a notice to
receive such copy shall not affect the validity of notice properly given to any
other Person.

 


SECTION 12.2.  EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent and the Lenders for all their reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the

 

69

--------------------------------------------------------------------------------


 

allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 10.1.(f) or 10.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.

 


SECTION 12.3.  SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

 


SECTION 12.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER,

 

70

--------------------------------------------------------------------------------


 

THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 


SECTION 12.5.  SUCCESSORS AND ASSIGNS.


 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

 

(c)           Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest and (ii) after giving effect to any such participation by a Lender, the
amount of its Commitment, or if the Commitments have been

 

71

--------------------------------------------------------------------------------


 

terminated, the aggregate outstanding principal balance of Notes held by it, in
which it has not granted any participating interests must be equal to at least
$5,000,000.  Except as otherwise provided in Section 12.3., no Participant shall
have any rights or benefits under this Agreement or any other Loan Document.  A
Participant shall not be entitled to receive any greater payment under
Section 3.12. than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.12. unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as
though it were a Lender.  In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment or Term Loans, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender, (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor (except as otherwise permitted under
Section 7.12.(b)).  An assignment or other transfer which is not permitted by
subsection (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c).  Upon request from the Agent, a Lender shall notify the Agent of
the sale of any participation hereunder and, if requested by the Agent, certify
to the Agent that such participation is permitted hereunder and that the
requirements of Section 3.12.(c) have been satisfied.

 

(d)           Any Lender may with the prior written consent of the Agent and, so
long as no Default or Event of Default exists, the Borrower (which consent, in
each case, shall not be unreasonably withheld (it being agreed that the
Borrower’s withholding of consent to an assignment which would result in the
Borrower having to pay amounts under Section 3.12., shall be deemed to be
reasonable)), assign to one or more Eligible Assignees (each an “Assignee”) all
or a portion of its rights and obligations under this Agreement and the Notes
(including all or a portion of its Commitment or the Term Loans owing to such
Lender); provided, however, (i) no such consent by the Borrower shall be
required in the case of any assignment to another Lender or any affiliate of
such Lender or another Lender and no such consent by the Agent shall be required
in the case of any assignment by a Lender to any affiliate of such Lender;
(ii) unless the Borrower and the Agent otherwise agree, after giving effect to
any partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, a Commitment, or Term Loans having an outstanding principal
balance, of at least $5,000,000; and (iii) each such assignment shall be
effected by means of an Assignment and Acceptance Agreement.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such

 

72

--------------------------------------------------------------------------------


 

Assignee, such Assignee shall be a Lender party to this Agreement with respect
to the assigned interest as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with respect to the assigned interest as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder with respect to the assigned interest to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
new Notes are issued to the Assignee and such transferor Lender, as
appropriate.  In connection with any such assignment, the transferor Lender
shall pay to the Agent an administrative fee for processing such assignment in
the amount of $3,500.

 

(e)           The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders the
Commitments, and the Term Loans of each Lender from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in subsection (d) above,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(f)            In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

 

(g)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.

 

(h)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

 

(i)            Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under

 

73

--------------------------------------------------------------------------------


 

the Securities Act or any other securities laws of the United States of America
or of any other jurisdiction.

 


SECTION 12.6.  AMENDMENTS.


 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

 

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

 

(i)            increase the Commitment of a Lender, change the principal amount
of a Term Loan, or subject a Lender to any additional obligations;

 

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;

 

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;

 

(iv)          modify the definition of the term “Termination Date” (except as
contemplated under Section 2.9.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due);

 

(v)           amend or otherwise modify the provisions of Section 3.2.;

 

(vi)          modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6. if
such modification would have such effect; or

 

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(b)).

 

(c)           No amendment, waiver or consent, other than under Section 11.8.,
unless in writing and signed by the Agent, in such capacity, in addition to the
Lenders required

 

74

--------------------------------------------------------------------------------


 

hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents.

 

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 


SECTION 12.7.  NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

 


SECTION 12.8.  CONFIDENTIALITY.


 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure: (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 12.8.); (b) as
reasonably requested by any potential or actual Assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment or
Term Loan or participations therein as permitted hereunder (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; (d) to the Agent’s
or such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the

 

75

--------------------------------------------------------------------------------


 

Lenders of rights hereunder or under any of the other Loan Documents; (f) upon
Borrower’s prior consent (which consent shall not be unreasonably withheld), to
any contractual counter-parties to any swap or similar hedging agreement or to
any rating agency; and (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to the Agent or any
Lender on a non-confidential basis from a source other than the Borrower or any
Affiliate.

 


SECTION 12.9.  INDEMNIFICATION.


 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of Section 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any
Subsidiary that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such

 

76

--------------------------------------------------------------------------------


 

Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)           The Borrower’s indemnification obligations under this
Section 12.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such

 

77

--------------------------------------------------------------------------------


 

Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 


SECTION 12.10.  TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been reduced to zero or
otherwise terminated and (b) all Obligations (other than obligations which
survive as provided in the following sentence) have been paid and satisfied in
full, this Agreement shall terminate.  The indemnities to which the Agent and
the Lenders are entitled under the provisions of Sections 3.12., 4.1., 4.4.,
11.7., 12.2. and 12.9. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4., shall continue in full
force and effect and shall protect the Agent and the Lenders (i) notwithstanding
any termination of this Agreement, or of the other Loan Documents, against
events arising after such termination as well as before and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement.

 


SECTION 12.11.  SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 12.12.  GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 12.13.  PATRIOT ACT.


 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 

78

--------------------------------------------------------------------------------


 


SECTION 12.14.  COUNTERPARTS.


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 


SECTION 12.15.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.


 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 


SECTION 12.16.  LIMITATION OF LIABILITY.


 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 


SECTION 12.17.  ENTIRE AGREEMENT.


 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 


SECTION 12.18.  CONSTRUCTION.


 

The Agent, the Borrower and each Lender acknowledge that each of them has had
the opportunity to engage legal counsel of its own choice and has been afforded
an opportunity to review this Agreement and the other Loan Documents with legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 

[Signatures on Following Pages]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

 

By:

  /s/Patrick H. O’Sullivan

 

 

 

Name:  Patrick H. O’Sullivan

 

 

Title:  Vice President

 

[Signatures Continued on Next Page]

 

80

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement dated as of

November 28, 2005 with Heritage Property Investment Trust, Inc.]

 

WACHOVIA INVESTMENT HOLDINGS, LLC, as Agent and as a Lender

 

 

 

 

By:

  /s/David Blackman

 

 

 

Name:  David Blackman

 

 

Title:  Managing Director

 

Commitment Amount:

 

$100,000,000

 

Lending Office (all Types of Loans):

 

Wachovia Investment Holdings, LLC

171 17th Street, 6th Floor

Atlanta, Georgia 30363

Attn:  Cathy Casey

Telephone:    (404) 214-6335

Telecopy:      (404) 214-5493

 

81

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of             , 200   (the
“Agreement”) by and among                            (the “Assignor”),
                           (the “Assignee”), and WACHOVIA INVESTMENT HOLDINGS,
LLC, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Term Note Agreement dated
as of November 28, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Heritage
Property Investment Trust, Inc. (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Agent, and the other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s [Commitment and] Term Loans under the Credit
Agreement, all on the terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of              , 200   (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, [a $            interest in and to the
Assignor’s Commitment and] a $            interest in and to the Assignor’s Term
Loans (such interest[s] being [collectively referred to as] the “Assigned
Interest”) and all of the other rights and obligations of the Assignor under the
Credit Agreement, the Assignor’s Note and the other Loan Documents (representing
           % in respect of the aggregate amount of all Lenders’ [Commitment and]
Term Loans) and all voting rights of the Assignor associated with the Assigned
Interest, all rights to receive interest on the amount of the Term Loans
assigned hereby and all facility and other Fees with respect to the Assigned
Interest and other rights of the Assignor under the Credit Agreement and the
other Loan Documents with respect to the Assigned Interest.  The Assignee,
subject to the terms and conditions hereof, hereby assumes all obligations of
the Assignor as a Lender with respect to the Assigned Interest, which
obligations shall include, but shall not be limited to, the obligation to
indemnify the Agent as provided in the Credit Agreement (the foregoing
enumerated obligations, together with all other similar obligations more
particularly set forth in the Credit Agreement and the other Loan Documents,
collectively, the “Assigned Obligations”).  The Assignor shall have no further
duties or

 

A-1

--------------------------------------------------------------------------------


 

obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interest from and after the Assignment Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party.  Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement.  The Assignee also acknowledges
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Documents or
pursuant to any other obligation.  Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to the Borrower or any other Loan Party or to
notify the Assignee of any Default or Event of Default.  The Assignee has not
relied on the Agent as to any legal or factual matter in connection therewith or
in connection with the transactions contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date the
Assignor is a Lender under the Credit Agreement [having a Commitment of
$            and] holding Term Loans under the Credit Agreement ([in each case]
without reduction by any assignments thereof which have

 

A-2

--------------------------------------------------------------------------------


 

not yet become effective) with an outstanding principal balance equal to
$           , and that the Assignor is not in default of its obligations under
the Credit Agreement; and (b) it is the legal and beneficial owner of the
Assigned Interest, which is free and clear of any adverse claim created by the
Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered in connection therewith or pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Interest, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Interest.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Term Note.  Upon such acknowledgment and recording, from and after
the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment

 

A-3

--------------------------------------------------------------------------------


 

Date, (i) the Assignee shall be a party to the Credit Agreement with respect to
the Assigned Interest and have the rights and obligations of a Lender thereunder
to the extent of the Assigned Interest and (ii) the Assignor shall relinquish
its rights (except as otherwise provided in Section 12.10. of the Credit
Agreement) and be released from its obligations under the Credit Agreement with
respect to the Assigned Interest; provided, however, that if the Assignor does
not assign its entire interest under the Loan Documents, it shall remain a
Lender entitled to all of the benefits and subject to all of the obligations
thereunder with respect to its [Commitment and] Term Loans.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[Include this Section only if Borrower’s consent is required under
Section 12.5.(d) of the Credit Agreement.]

 

[Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement [having a Commitment and]
holding Term Loans equal to the amount[s] set forth in Section 1(a) above.  The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents, including, but
not limited to, the right of a Lender to receive payments of principal and
interest with respect to the Assigned Obligations, and to receive the facility
and other Fees payable to the Lenders as provided in the Credit Agreement. 
Further, the Assignee shall be entitled to the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Credit Agreement and the
other Loan Documents.  The Borrower

 

A-4

--------------------------------------------------------------------------------


 

further agrees, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee and, if applicable, the Assignor Notes as required by
Section 12.5.(d) of the Credit Agreement.  Upon receipt by the Assignor of the
amounts due the Assignor under Section 2, the Assignor agrees to surrender to
the Borrower the Assignor’s Note.]

 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Accepted as of the date first written above.

 

AGENT:

 

WACHOVIA INVESTMENT HOLDINGS, LLC, as Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

[Include signature of the Borrower only if required under Section 12.5.(d) of
the Credit Agreement]

 

Agreed and consented to as of the date first written above.

 

BORROWER:

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF CONTINUATION

 

             , 200  

 

Wachovia Investment Holdings, LLC, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Attention: 

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 28,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Heritage Property Investment
Trust, Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Investment
Holdings, LLC, as Agent (the “Agent”), and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Continuation
is              , 200   .

 

2.                                       The aggregate principal amount of Loans
subject to the requested Continuation is $                         .

 

3.                                       The portion of such principal amount
subject to such Continuation is $                          and was originally
borrowed on            , 200  .

 

4.                                       The current Interest Period for each of
the Loans subject to such Continuation ends on                  , 200  .

 

5.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

 

[Check one box only]

o  1 month

 

 

 

o  2 months

 

 

 

o  3 months

 

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONVERSION

 

             , 200  

 

Wachovia Investment Holdings, LLC, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Attention: 

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of November 28, 2005
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Heritage Property Investment Trust, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Investment Holdings, LLC, as
Agent (the “Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Conversion is
               , 200  .

 

2.                                       The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

o  Base Rate Loans

 

 

o  LIBOR Loans

 

 

3.                                       The aggregate principal amount of Loans
subject to the requested Conversion is $                       and was
originally borrowed on            , 200  .

 

4.                                       The portion of such principal amount
subject to such Conversion is $                    .

 

C-1

--------------------------------------------------------------------------------


 

5.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o  Base Rate Loans

o  LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o  1 month

 

o  2 months

 

o  3 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

$                   

                 , 200   

 

FOR VALUE RECEIVED, the undersigned, HERITAGE PROPERTY INVESTMENT TRUST, INC., a
corporation formed under the laws of the State of Maryland (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
care of Wachovia Investment Holdings, LLC, as Agent (the “Agent”), at Wachovia
Investment Holdings, LLC, One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum of                  AND
    /100 DOLLARS ($            ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loans made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date and amount of the Term Loans made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
November 28, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM LOANS

 

This Note evidences the Term Loans made under the within-described Credit
Agreement to the Borrower, on the date and in the principal amount set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OPINION OF COUNSEL

 

[To be Inserted]

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

               , 200  

 

Wachovia Investment Holdings, LLC, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of November 28, 2005
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Heritage Property Investment Trust, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Investment Holdings, LLC, as
Agent (the “Agent”) and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)                                  The undersigned is the
                      of the Borrower.

 

(2)                                  The undersigned has examined the books and
records of the Borrower and has conducted such other examinations and
investigations as are reasonably necessary to provide this Compliance
Certificate.

 

(3)                                  No Default or Event of Default exists [if
such is not the case, specify such Default or Event of Default and its nature,
when it occurred and whether it is continuing and the steps being taken by the
Borrower with respect to such event, condition or failure].

 

(4)                                  The representations and warranties made or
deemed made by the Borrower and the other Loan Parties in the Loan Documents to
which any is a party, are true and correct in all material respects on and as of
the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

 

F-1

--------------------------------------------------------------------------------


 

(5)                                  Attached hereto as Schedule 1 are
reasonably detailed calculations establishing whether or not the Borrower and
its Subsidiaries were in compliance with the covenants contained in
Sections 9.1. through 9.3. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of November 28, 2005, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WACHOVIA
INVESTMENT HOLDINGS, LLC, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Term Loan Agreement dated as of November 28, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Heritage Property Investment Trust, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, each Guarantor is willing
to guarantee the Borrower’s obligations to the Agent and the Lenders on the
terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Term Loans,
and the payment of all interest, Fees, charges, attorneys’ fees and other
amounts payable to any Lender or the Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the Lenders
and the Agent in

 

G-1

--------------------------------------------------------------------------------


 

the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders or the Agent shall be obligated
or required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                  (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Credit Agreement, any of the other Loan Documents, or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(c)                                  any furnishing to the Agent or the Lenders
of any security for the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any

 

G-2

--------------------------------------------------------------------------------


 

subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                    any act or failure to act by the
Borrower, any other Loan Party or any other Person which may adversely affect
such Guarantor’s subrogation rights, if any, against the Borrower to recover
payments made under this Guaranty;

 

(g)                                 any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Guarantor or any other Person with respect to the
liabilities of the Borrower to the Agent or the Lenders regardless of what
liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof; or

 

(j)                                     any other circumstance which might
otherwise constitute a defense available to, or a discharge of, a Guarantor
hereunder (other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.

 

G-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any

 

G-4

--------------------------------------------------------------------------------


 

Taxes), and if any Guarantor is required by Applicable Law or by a Governmental
Authority to make any such deduction or withholding, such Guarantor shall pay to
the Agent and the Lenders such additional amount as will result in the receipt
by the Agent and the Lenders of the full amount payable hereunder had such
deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”), and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such

 

G-5

--------------------------------------------------------------------------------


 

Guarantor hereunder (or any other obligations of such Guarantor to the Agent and
the Lenders), to be subject to avoidance under the Avoidance Provisions.  This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent and the Lenders shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING

 

G-6

--------------------------------------------------------------------------------


 

COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error.  The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder.  Subject

 

G-7

--------------------------------------------------------------------------------


 

to Section 12.8. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Agent or any Lender to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its rights or obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of

 

G-8

--------------------------------------------------------------------------------


 

any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

G-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o Heritage Property Investment Trust, Inc.

 

131 Dartmouth Street, 6th Floor

 

Boston, Massachusetts 02116

 

Attention: Patrick O’Sullivan

 

Telecopy Number:

(617) 266-0885

 

Telephone Number:

(617) 247-2200 (ext 2502)

 

G-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 200  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) WACHOVIA INVESTMENT HOLDINGS, LLC, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Term Loan Agreement dated as of November 28,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Heritage Property Investment
Trust, Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Lenders through
their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the New Guarantor is
willing to guarantee the Borrower’s obligations to the Agent and the Lenders on
the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrower;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November 28, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                  irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

G-11

--------------------------------------------------------------------------------


 

(b)                                 makes to the Agent and the Lenders as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

G-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

c/o Heritage Property Investment Trust, Inc.

 

131 Dartmouth Street, 6th Floor

 

Boston, Massachusetts 02116

 

Attention: Patrick O’Sullivan

 

Telecopy Number:

(617) 266-0885

 

Telephone Number:

(617) 247-2200 (ext 2502)

 

 

 

Accepted:

 

WACHOVIA INVESTMENT
HOLDINGS, LLC, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-13

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF BORROWING

 

            , 200  

 

Wachovia Investment Holdings, LLC, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Attention:            

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 28,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Heritage Property Investment
Trust, Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Investment
Holdings, LLC, as Agent (the “Agent”), and the other parties thereto. 
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Term Loans
to the Borrower in an aggregate principal amount equal to $                   .

 

2.                                       The Borrower requests that such Term
Loans be made available to the Borrower on             , 200 .

 

3.                                       The Borrower hereby requests that the
requested Term Loans all be of the following Type:

 

[Check one box only]

 

o Base Rate Loans

o LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

[Check one box only]

o

1 month

 

o

2 months

 

o

3 months

 

4.                                       The proceeds of this borrowing of Term
Loans will be used for the following purpose:
                                                                                                     .

 

H-1

--------------------------------------------------------------------------------


 

5.                                       The Borrower requests that the proceeds
of this borrowing of Term Loans be made available to the Borrower by
                            .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Term Loans and after
giving effect thereto, (a) no Default or Event of Default exists or shall exist,
and (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the Borrower
certifies to the Agent and the Lenders that all conditions to the making of the
requested Term Loans contained in Section 5.2. (and, if the making of such Term
Loans is the first Credit Event under the Credit Agreement, Section 5.1.) of the
Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Term Loans are
made.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

H-2

--------------------------------------------------------------------------------